Citation Nr: 0018850	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-30 999	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

1.  Whether an increased rating for a low back disorder in 
excess of 20 percent is warranted prior to March 1998.

2.  Whether an increased rating for a low back disorder in 
excess of 40 percent is warranted from March 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949, and from January 1955 to January 1972.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1995 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which, in pertinent part, assigned a schedular 20 
percent evaluation for low back syndrome with degenerative 
disc and joint disease.  The veteran perfected a timely 
appeal to that decision.

In June 1997, the Board remanded this case to the RO to ask 
the veteran to identify all sources of treatment he has 
received for his low back disorder since June 1995; and to 
schedule the veteran for a special Department of Veterans 
Affairs (VA) orthopedic examination to determine the current 
severity of his service-connected low back disorder.

By a rating action dated in April 1998, the RO assigned a 
schedular 40 percent evaluation for low back syndrome with 
degenerative disc and joint disease.  On behalf of the 
veteran, the accredited representative continued to express 
disagreement with the evaluation assigned to the service-
connected low back syndrome with degenerative disc and joint 
disease.

In July 1999, the Board remanded this case to the RO to 
obtain all records of private or VA medical treatment of the 
veteran for the service-connected low back disorder since 
June 1995, which were not already associated with the claims 
folder, and in particular, the records of treatment by Sal 
Martingano, D.C., Allen Condo, M.D., (to whom March 1998 
lumbar x-rays were apparently sent), and any back specialist 
to whom the veteran had been referred; and to schedule the 
veteran for a VA orthopedic examination to determine the 
severity of the service-connected low back disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to March 1998, the veteran's low back disorder was 
manifested by osteoarthritic changes of the lumbar spine and 
narrowing of the joint spaces.  

2.  From March 1998, the veteran's low back disorder is not 
shown to be productive of unfavorable ankylosis of the lumbar 
spine or pronounced intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent for a low back disorder 
have been met prior to March 1998.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.655, Part 4, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5289, 
5292, 5293, 5295 (1999).

2.  The criteria for a rating in excess of 40 percent for a 
low back disorder have not be met subsequent to March 1998.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 
Part 4, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from August 1946 to 
August 1949 and from January 1955 to January 1972.  His 
service medical records show that in October 1960, the 
veteran was seen for complaints of back trouble of 
approximately 1-year duration.  He reported he awoke with 
tingling in his legs and that he had tingling when standing.  
The assessment was rule out herniated nucleus pulposus.  A 
service hospitalization record dated in December 1960 shows 
the veteran reported a history of gradual onset of low back 
pain, which began approximately two years previously.  He 
described his low back pain as a dull aching discomfort in 
the low back without radiation, which had somewhat worsened 
recently.  During the veteran's period of hospitalization, he 
was placed on traction and given multiple muscle relaxants.  
The examiner concluded there was no evidence of any 
orthopedic disease.  The veteran was seen in July 1968 for 
complaints of low back pain after lifting a heavy object 
approximately 4 hours previously.  The diagnosis was 
lumbosacral strain.  Service medical records dated 
subsequently revealed that the veteran was seen on several 
occasions for complaints of low back pain.

A VA outpatient treatment record dated in April 1982 noted 
that the veteran was seen for complaints of low back pain 
with radiation to both the right and left calves.  It was 
noted the veteran had a history of a back injury 
approximately 5 years previously.  X-rays of the lumbar spine 
confirmed degenerative disc disease.

In March 1986, the veteran filed a claim of service 
connection for a low back disorder.

According to the report of a VA orthopedic examination 
conducted in May 1986, it was the examiner's conclusion that 
the veteran had a diagnosis of discogenic disease at L5-S1 
without evidence of herniation of an intervertebral disc.  At 
that time, the veteran reported a history of having fell in 
1961 during active service.  He said he sustained an injury, 
in pertinent part, to his lower back.  He complained of 
muscle spasm in the right lower back radiating into the right 
lower extremity when bending or lifting.  On examination, the 
veteran stood with a straight spine, the pelvis was level and 
both lower extremities were of equal length.  Forward flexion 
when performed to 20 degrees caused distress in the right 
posterior iliac spine region and extension to 20 degrees was 
considered painless.  Lateral bending to 30 degrees on the 
right caused right posterior iliac spine distress, while on 
the left to 30 degrees was negative.  Straight leg raising 
test was performed to 90 degrees, bilaterally without 
distress.  Patrick test was considered positive on the right 
and negative on the left, and the Ely test was negative, 
bilaterally.  There was mild tenderness in the lumbosacral 
region on deep palpation.  X-rays of the lumbar spine showed 
discogenic disease between L5 and S1, associated with 
osteoarthritis.

A September 1986 VA outpatient treatment report reveals a 
diagnosis of degenerative spondylosis of the lumbar spine.

In a rating action dated in November 1986, the RO granted 
service connection for low back syndrome with degenerative 
disc and assigned a schedular 10 percent evaluation for that 
disability under the provisions of Diagnostic Codes 5010-5295 
of the VA Schedule for Rating Disabilities.  38 C.F.R. Part 
4.

Private chiropractic reports from 1988-1999 show the veteran 
received treatment due to back pain.

In July 1994, the veteran filed a claim for an increased 
rating for the service-connected low back disorder.  In 
support of his claim he submitted outpatient treatment 
reports.  A July 1994 report notes the veteran had severe L5-
S1 disc spurring.  When treated in January 1995, physical 
examination of the lumbar spine revealed he could bend 
forward to mid shins.  Right lateral bending elicited pain at 
the midline and on the left he was painless.  Reflexes were 
within normal limits.  Straight leg raising on the right was 
to 80 degrees and on the left to 70 degrees.  The impression 
was chronic L5-S1 degenerative disc disease and degenerative 
joint disease.

The report of a VA orthopedic examination performed in June 
1995 included the examiner's diagnostic impression of 
recurrent low back pain secondary to mild degenerative 
spondylosis of the lumbar spine.  At that time, the veteran 
reported complaints of increased low back pain with prolonged 
standing or walking.  He stated that he has some back pain 
more than 50 percent of the time.  He had recurrent radiation 
of pain to both hips, left more than right.  He stated he had 
low back pain frequently even with rest, and that his low 
back pain was aggravated with sneezing and coughing.  He 
complained of occasional radiation of symptoms into both 
lower extremities, sometimes associated with spasm in both 
legs, especially during the night.  The veteran wore a soft 
elastic lumbosacral support, which he removed for the 
examiner.  

On examination, the veteran walked with a slow antalgic gait.  
He was limping on the left.  He was able to walk on tiptoes 
and heels.  He was unable to squat down more than 50 percent 
of the norm, due to increased pain in his hip and lower back.  
He was able to stand with shoulders and pelvis level, but 
there appeared to be a mild scoliosis of the thoracolumbar 
spine to the left.  The veteran denied any pain with 
palpation of the thoracolumbar spine.  Palpation of the 
paravertebral musculature and both the upper and lower back 
was nontender.  There was no evidence of any tenderness to 
deep palpation of the lumbosacral junction.  Palpation of 
both SI joints and both sciatic notches was non-tender.  
There was no significant limitation of motion of the 
lumbosacral spine for forward flexion, side bending or 
rotation. The veteran was able to reach down mid tibial 
level, forming a well rounded back.  Extension of the 
lumbosacral spine was limited to 0 degrees.  The veteran 
complained of pain with end range of motion of his 
lumbosacral spine in all parameters.  In the sitting 
position, the deep tendo reflexes were present and 
symmetrical.  There was no muscle weakness in the lower 
extremities and no paresthesia.  Straight leg raising was 
negative both in the sitting and supine position.  

X-rays of the lumbar spine, associated with the June 1995 VA 
orthopedic examination, showed osteoarthritic degenerative 
changes throughout the lumbar spine with narrowing of the L5-
S1 interspace.  

In December 1995, the RO granted an increased rating to 20 
percent for low back syndrome with degenerative disc disease 
and joint disease, effective from July 5, 1994. 

In a December 1995 statement, the veteran stated, in essence, 
that his back condition was more disabling than reflected in 
the 20 percent rating assigned.  He stated his back condition 
prevented him from holding a meaningful job.  He stated he 
lived with pain which varied from bearable to almost 
unbearable and that such pain resulted in a 70 percent.

In a statement from S. Martingano, D.C., dated in January 
1997, the private chiropractor stated, in pertinent part, 
that the veteran was a patient of that office for the 
correction of chronic degenerative spinal condition.  The 
private chiropractor mentioned that the corrective care 
rendered to the veteran has allowed him to remain ambulatory 
without resorting to back surgery proposed by numerous 
medical consultants.  He indicated that the veteran had made 
a conscious decision to utilize a conservative approach to 
correct his spinal condition and he had elected to consider 
surgery only as a last resort.  He noted that the veteran 
reported a history of a work accident in 1961 while in the 
Armed Services; that the veteran stated, while attending a 
fuel hose up on an airplane wing, the fuel truck moved and 
automatically reeled in the hose he was holding; and that the 
veteran mentioned that he was pulled off the wing and landed 
on his back and was hospitalized for 30 days.  He stated that 
the trauma to the veteran's spinal column caused permanent 
damage that at times prevented him from walking; that 
radiographic studies reveal greatly reduced disc spacing at 
L5-S1 with extensive osteophytic formation; that there was 
advanced cervical spondylosis with loss of cervical curve; 
and that these factors contribute to an unstable spine 
condition prone to nerve impingement syndrome and atrophy.  
He concluded that the corrective care had managed to remove 
nerve interference to the extent that the veteran was able to 
function normally.

During a February 1997 RO hearing, the veteran alleged his 
service-connected back disorder is more disabling than 
reflected in the 20 percent rating assigned.  He stated he 
received regular treatment for his back disorder.  He stated 
he had back pain which radiated into both lower extremities.  
He testified he had problems walking due to back pain.  The 
veteran stated he wore a special orthopedic brace and used a 
special bed due to his back disability.  He reported he took 
pain medication/muscle relaxants as a result of his low back 
disorder.

Private examination in March 1998 revealed the veteran was 
not in any acute distress.  He was able to walk on the balls 
of his feet, as well as his heels.  He had a difficult time 
entering into a deep knee squat.  He was unable to recover 
from this without using the upper extremities.  He had no 
point tenderness to the midline of the spine.  In the 
sacrolumbar junction there was paraspinal tenderness that 
seemed symmetric.  There was negative straight leg raise.  
Deep tendon reflexes were 1+ in bilateral Achilles and 1- in 
bilateral patella.  Distal sensory examination was intact to 
soft touch.  Chronic lumbar pain was diagnosed.  A March 1998 
X-ray study of the lumbar spine revealed an impression of 
severe degenerative disc disease at L5-S1 with extensive 
sclerosis and hypertrophic spurring.  The radiologist stated 
that perhaps the veteran had minimal new vertebral body 
height loss at L5 and a minimal L4-5 spondylolisthesis.

In a March 1998 letter, Allen R. Condo, MD stated he treated 
the veteran for low back pain.  He stated the veteran had 
poor balance, strength and in general was decondition due to 
chronic low back pain.  

On April 1998 VA examination, the veteran complained of 
having low back pain.  He stated his pain was about a 5 or 6 
on a scale 1-10.  He related his pain radiated to the left 
posterior hip region and occasionally to the right posterior 
region.  He stated his pained increased when sitting for long 
periods of time.  He reported having exacerbations two times 
a month and that the pain was a 9 out of 10 during those 
periods of time.  He stated that during exacerbations he was 
on bed-rest and did not work.  He reported his back pain 
affected his sexual function.  The examiner reported the 
veteran's activities and range of motion were severely 
limited but that it was difficult to quantify [the degree of 
impairment during flare-ups] as he was not having any current 
exacerbations. 

Physical examination of the lumbar spine revealed tenderness 
in the lower lumbar region at the midline.  He had no 
tenderness in the region of the buttocks.  Range of motion 
studies of the lumbar spine revealed forward flexion to 45 
degrees; backward extension to 15 degrees; lateral flexion to 
20 degrees, bilaterally; and rotation to 20 degrees, 
bilaterally.  He had negative bilateral straight leg raising.  
He had normal sensation of both lower extremity, 2+ patella 
and Achilles reflexes in both lower extremities, and 5/5 
muscle strength in both lower extremities.  X-ray studies of 
the lumbar spine revealed severe degenerative disc at L5-S1, 
as well as L4-5 spondylolisthesis with mild subluxation.  The 
impressions were severe degenerative disc disease L5-S1, and 
L4-5 spondylolisthesis.  The examiner stated the veteran's 
activities were affected, especially his sexual function.  He 
stated that when he had severe exacerbations, he could not 
work but he stated that with his constant level of pain he 
was still able to do some light lifting and driving.

In April 1998, the RO increased the veteran's rating for a 
low back disorder to 40 percent, effective from March 17, 
1998.

In January 2000, the RO informed the veteran that he would be 
scheduled for a VA examination.  The RO stated that a failure 
to report for the examination may cause his claim to be 
denied.

In January 2000 letters, the veteran stated he refused to 
submit to any more medical test/examinations.  He reported 
his health was bad and submitted evidence demonstrating such.  
He claimed he was entitled to a 70 percent rating and that 
his claim should be adjudicated on the evidence of record.

II.  Analysis

The veteran's claim for increased rating for a low back 
disability is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claims.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that in January 2000, the RO contacted the veteran and 
informed him he would be scheduled for a VA examination and 
that if he failed to report to such examination his claim may 
be denied.  In January 2000, the veteran responded to the 
RO's letter.  He stated he refused to undergo any more 
evaluations, he noted his health was bad and sent in 
documentation to this effect.  The Board finds the veteran 
had good cause for refusal to be scheduled for another VA 
examination.  Consequently, as the veteran requested, the 
claim will be decided on the evidence of record.  See 
38 C.F.R. § 3.655.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

As noted on the cover sheet of this document, the Board will 
adjudicate whether an increased rating for a low back 
disorder in excess of 20 percent is warranted prior to March 
1998 and also whether an increased rating in excess of 40 
percent is warranted from March 1998.  

The claim will be adjudicated based on relevant Diagnostic 
Codes.  In this respect, Code 5295, lumbosacral strain 
provides a 20 percent rating when there is muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position.  A 40 percent rating 
requires that the lumbosacral strain be severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.  The 40 percent rating 
is the maximum rating under this code.

The veteran's low back disability also includes arthritis, 
and such is rated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003 and 5010.  Moderate limitation of motion 
of the lumbar segment of the spine warrants a 20 percent 
rating.  A 40 percent rating requires severe limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.  The 40 percent rating 
is the maximum rating under this code.

Severe intervertebral disc syndrome with recurrent attacks 
with intermittent relief warrants a 40 percent rating.  A 60 
percent rating is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the lumbar spine 38 C.F.R. § 4.71a, Code 5289. 

The Board will first address whether a rating in excess of 20 
percent is warranted prior to March 1998.  The Board finds 
the evidence supports a 40 percent rating under Code 5295, 
lumbosacral strain prior to March 1998.  VA X-ray studies of 
the lumbar spine in June 1995 reveal the veteran had 
osteoarthritis degenerative changes throughout the lumbar 
spine with narrowing of the L5-S1 interspace.  The record 
shows that a S. Martingano, D.C., has treated the veteran's 
back disability for several years and that in a January 1997 
statement, he noted that radiographic studies revealed 
greatly reduced disc spacing at L5-S1 with extensive 
osteophytic formation.  Given these findings, the veteran's 
back disorder more nearly approximates the criteria for a 40 
percent rating under Code 5295.  38 C.F.R. § 4.7.

The evidence prior to March 1998 does not show that a rating 
in excess of 40 percent is warranted, as the veteran does not 
have ankylosis of the lumbar spine or pronounced 
intervertebral disc syndrome.  The evidence shows that in 
June 1995, he had no significant limitation of motion of the 
lumbar spine.  With respect to neurological impairment, the 
evidence shows the veteran complained of back pain which 
radiated into the lower extremities.  A review of the record 
demonstrates that objective neurological findings from 1994 
to 1998 have been minimal.  Although on one occasion in 1995, 
the veteran had straight leg raising to 80 degrees and to 70 
degrees on the left.  Subsequent reports show his reflexes 
were within normal limits, he had no muscle weakness in the 
lower extremities, he had no paresthesia and straight leg 
raisings were negative.  Moreover, in 1997 Dr. Martingano 
stated that corrective care had managed to remove nerve 
interference to the extent that the veteran was able to 
function normally.

With respect to whether a rating in excess of 40 percent is 
warranted after March 1998, the Board again notes the record 
must demonstrate either unfavorable ankylosis of the lumbar 
spine or pronounced intervertebral disc syndrome.  Evidence 
on file from March 1998 shows the veteran has limitation of 
motion of the lumbar spine but no ankylosis.  The evidence 
also fails to show symptoms compatible with pronounced 
intervertebral disc syndrome.  VA examination in March 1998 
showed some tenderness of the lumbar spine, however no muscle 
spasms were found.  Neurological examination revealed a 
negative straight leg raise, bilateral deep tendon reflexes 
in the Achilles of 1+ and in the patella 1-.  His distal 
sensory examination was intact to soft touch.  In April 1998, 
he had normal sensation of both lower extremities, and 2+ 
patella and Achilles reflexes in both lower extremities.  His 
strength was 5/5 in both lower extremities.  Notwithstanding 
the veteran's assertion that his sexual dysfunction is due to 
his back condition.  The evidence since March 1998 show no 
more than severe intervertebral disc syndrome, as such no 
more than a 40 percent rating is warranted.

The Board notes the veteran has alleged having additional 
impairment during flare-ups of his condition.  However, he 
has not presented any evidence showing the level of 
disability during a flare-up.  On April 1998 VA examination, 
the examiner could not quantify the additional impairment 
which the veteran would have during a flare-up.  Thus, 
increased ratings prior to March 1998 and from March 1998 
based on flare-ups cannot be awarded.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Moreover, the case involve an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards; thus, referral of the case to appropriate 
VA officials, for consideration of an extra-schedular rating, 
is not warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  There have been no recent 
hospitalizations for this condition or any other situation 
which would render impractical the application of the regular 
schedular rating standards.  As a result, the Board finds 
that the impairment acknowledged by the schedular rating is 
appropriate.

In sum, the Board finds that a increased rating to 40 percent 
rating is warranted prior to March 1998.  The Board further 
finds that the preponderance of the evidence is against a 
rating is excess of 40 percent from March 1998; the benefit-
of-the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




ORDER

An increased rating for a low back to 40 percent prior to 
March 1998 is granted; however, a increased rating subsequent 
to March 1998 is denied.




		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

